Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without significantly more. 
The independent claims 1, 5, and 13 recite generating contextual representations of entities based on records extracted from a private database, recognizing mentions of an entity in a document, and linking to a record in the private database based on the representation of the entity and the mention of the entity. This appears to be a mental process because all of the claimed steps can be performed by a person with pen and paper or using a generic machine. 
This judicial exception is not integrated into a practical application because the claims appear to analyze data to produce a link to a data record. Nothing more is done with this output. The claimed subject matter does not appear to require the use of a particular machine or improve the processing of a computer. Simply outputting a result of data analysis in the form of a link to a data record is not a practical application without more. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the claimed data access, analysis, and format requirements. The claimed hardware of a processor and memory (claim 1) and non-transitory computer-readable storage media (claim 13) appear to be recited as generic hardware. None of the claimed elements appear to improve the processing of a computer or require the use of a specific machine. As such, none of the claimed elements appear to be sufficient to amount to significantly more than the judicial exception. 
Dependent claims 2-4, 6-12, and 14-20 only add additional data analysis, transformation, or retrieval steps that may be performed by a person with a generic machine. None of the claimed subject matter of dependent claims 2-4, 6-12, and 14-20 appears to improve the processing of a computer or require the use of a specific machine. As such, dependent claims 2-4, 6-12, and 14-20 are similarly rejected under 35 USC 101 as being directed towards an abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kozareva et al. (US Pre-Grant Publication 2017/0097966) in view of Linder (US Pre-Grant Publication 2019/0222602). 

As to claim 1, Kozareva teaches a system, comprising: 
5an entity linking service hosted by a provider network and Internet-accessible by a plurality of clients, wherein the provider network offers a plurality of services including the entity linking service (see paragraph [0052]. Persons may access the system. A person may refer to multiple entities, including individual human beings, groups, or organizations), and 
wherein the entity linking service comprises one or more processors and one or more memories to store computer-executable instructions that (see paragraphs [0130]-[0131]), when executed, cause the one 10or more processors to: 
generate a plurality of contextual representations of entities based at least in part on a plurality of records extracted from a private database (see paragraph [0056]. Kozareva shows to create a person-centric knowledge representation. This is a “contextual representation” of an entity. As noted in paragraph [0086], the person-centric knowledge representation for a person may extract data from personal data sources. Paragraph [0087] indicates that data from private spaces may be retrieved to build a person-centric space), 
wherein the private database is accessed using an access credential 15associated with an owner of the private database (see paragraph [0066]. Access information of the person is required to retrieve the data from the private database), and 
wherein individual ones of the entities correspond to individual ones of the plurality of records of the private database (see paragraphs [0089]-[0090]. Individual persons representations correspond to records from the private database); 
identify a mention of an entity in a (public data source) (see paragraphs [0056], [0083], and [0087]. Public data sources may be accessed for data) …; 
select, from the plurality of records of the private database, a record corresponding to the entity, wherein the record corresponding to the 25entity is selected based at least in part on the plurality of contextual representations of the entities and based at least in part on a context of the mention of the entity in the (public data source) (see paragraphs [0083] and [0087]. All of the information retrieved from the private, semi-private, and public space are cross-linked together).; and 
generate output comprising a link to the selected record in the private 30database (see paragraph [0087]. Information retrieved from the private, semi-private, and public space are cross-linked together. Also see [0090], in which links may be returned, including email cards).
Kozareva does not clearly teach: 
identify a mention of an entity in a document, wherein the document 20comprises text, and wherein the mention of the entity comprises one or more tokens in the text;
Linder teaches: 
identify a mention of an entity in a document, wherein the document 20comprises text, and wherein the mention of the entity comprises one or more tokens in the text (see paragraph [0026]. Unstructured content may be parsed to identify and extract personally identifiable information. Also see [0033]-[0034], which indicates that online content is searched for particular terms, or tokens);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kozareva by the teachings of Linder because both references are directed towards aggregating information about a person. Linder merely provides additional techniques that may be used to analyze public databases, which Kozareva can use to identify other information that may be relevant to an individual. This will improve the individual person representations of Kozareva by making them have additional information. 

As to claim 2, Kozareva as modified teaches the system as recited in claim 1, wherein the one or more memories store additional computer-executable instructions that, when executed, cause the one or more processors to: 
5transform the plurality of records in the private database into an intermediate set of records using one or more extract-transform-load (ETL) tools, wherein the plurality of records in the private database are transformed into the intermediate set of records to match a target schema used by the entity linking service (see Linder paragraph [0035]. Information is extracted and stored in a database in a structured format), and 
wherein the plurality of contextual representations of 10the entities are generated based at least in part on the intermediate set of records expressed in the target schema (see Kozareva paragraph [0056], [0061], and [0068]. The representations are created based on the data that has been extracted and placed into a database).  

As to claim 3, Kozareva as modified teaches the system as recited in claim 1, wherein a plurality of candidate records in the private database comprise at least one of the tokens, wherein the plurality of candidate 15records are ranked, and wherein the record is selected from the plurality of candidate records (see Kozareva paragraphs [0082]-[0083]. The data sources may be searched for keys. The potential search results may be ranked and returned to the user).  

As to claim 5, Kozareva teaches a method, comprising: 
storing, by an entity linking service, a plurality of representations of entities, wherein individual ones of the entities correspond to individual ones of a plurality of records in one or more private data sources (see paragraphs [0052] and [0089]-[0090] and the rejection of claim 1); 
identify a mention of an entity in a [public data source] (see paragraphs [0056], [0083], and [0087] and the rejection of claim 1);
selecting, by the entity linking service from the plurality of records in the one or more private knowledge bases, one or more records corresponding to the entity, wherein the one or more records corresponding to the entity are selected based at least in part on the plurality of representations of the entities and based at least in part on a context of the mention of the entity in the one or more documents (see paragraphs [0053], [0083] and [0087] and the rejection of claim 1); and 
generating, by the entity linking service, output comprising a reference to the selected one or more records in the one or more private data sources (see paragraphs [0087] and [0090] the rejection of claim 1).
Kozareva does not explicitly teach: 
determining, by the entity linking service, a mention of an entity in one or more documents; 
Linder teaches: 
identify a mention of an entity in a document, wherein the document 20comprises text, and wherein the mention of the entity comprises one or more tokens in the text (see paragraphs [0026] and [0033]-[0034] and the rejection of claim 1);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kozareva by the teachings of Linder because both references are directed towards aggregating information about a person. Linder merely provides additional techniques that may be used to analyze public databases, which Kozareva can use to identify other information that may be relevant to an individual. This will improve the individual person representations of Kozareva by making them have additional information. 

As to claim 6, Kozareva teaches the method as recited in claim 5, further comprising: 
extracting and transforming the plurality of records in the one or more private data sources into an intermediate set of records (see Linder paragraph [0035]. Information is extracted and stored in a database in a structured format), 
wherein the intermediate set of records are expressed in a schema used by the entity linking service (see Linder paragraph [0035]. Information is extracted and stored in a database in a structured format), and 
wherein the plurality of representations of entities are generated based at least in part on the intermediate set of records (see Kozareva paragraph [0056], [0061], and [0068]. The representations are created based on the data that has been extracted and placed into a database).

As to claim 7, Kozareva teaches the method as recited in claim 5, further comprising: 
determining, by the entity linking service, the plurality of representations of the entities using one or more natural language processing (NLP) techniques, wherein the plurality of representations comprise contextual representations (see Linder paragraphs [0024]-[0025]).

As to claim 8, Kozareva teaches the method as recited in claim 5, wherein the one or more private data sources are accessed by the entity linking service using one or more access credentials associated with one or more owners of the one or more private data sources (see Kozareva paragraph [0066]).

As to claim 9, Kozareva teaches the method as recited in claim 5, wherein the mention of the entity comprises one or more tokens in text of the one or more documents, wherein a plurality of candidate records in the one or more private data sources comprise at least one of the tokens, and wherein the one or more records are selected from the plurality of candidate records (see Kozareva paragraphs [0083] and [0087]. Private information is linked to public information based on entity references. See Linder [0033]-[0034], for searching documents for particular terms, or tokens).

As to claim 10, Kozareva teaches the method as recited in claim 5, wherein at least two of the private data sources differ in respective schemas (see paragraph [0084]. Private data from private data sources may be stored in separate databases that require different feature extraction models).

As to claim 11, Kozareva teaches the method as recited in claim 5, further comprising: 
detecting one or more modified records in the one or more private data sources (see Kozareva paragraph [0055] for continuous detection and updating of data); and 
responsive to the detecting the one or more modified records (see Kozareva paragraph [0055]): 
updating, by the entity linking service, the plurality of the representations of the entities (see Kozareva paragraph [0055]); 
selecting, by the entity linking service from the one or more modified records in the one or more private data sources, an additional record corresponding to the entity (see Kozareva paragraph [0055]); and 
generating, by the entity linking service, additional output comprising a link to the additional selected record in the one or more private data sources (see Kozareva paragraph [0055] and [0087] and [0090]).

As to claim 12, Kozareva teaches the method as recited in claim 5, wherein the output comprises a ranked list of the selected records (see Kozareva paragraphs [0082]-[0083]).

As to claim 13, Kozareva teaches or more non-transitory computer-readable storage media storing program instructions that, when executed on or across one or more processors, perform: 
30generating and storing, by an entity linking service, a plurality of representations of entities based at least in part on a plurality of records in a proprietary knowledge base, wherein the entity linking service is hosted by a provider network and Internet-accessible by a plurality of clients, and wherein individual ones of the entities correspond to individual ones of the plurality of records in the proprietary knowledge base (see paragraphs [0052] and [0089]-[0090]);5
identifying, by the entity linking service, a mention of an entity in [public data source] (see paragraphs [0056], [0083], and [0087]); 
selecting, by the entity linking service from the plurality of records in the 10proprietary knowledge base, a record corresponding to the entity, wherein the record corresponding to the entity is selected based at least in part on the plurality of representations of the entities and based at least in part on a context of the mention of the entity in the [public data source] (see paragraphs [0083] and [0087] and the rejection of claim 1); and 
15generating, by the entity linking service, output comprising a link to the selected record in the proprietary knowledge base (see paragraphs [0087] and [0090]).  
Kozareva does not explicitly teach: 
identifying, by the entity linking service, a mention of an entity in a document, wherein the document comprises text; 
Linder teaches: 
identifying, by the entity linking service, a mention of an entity in a document, wherein the document comprises text (see paragraph [0026]. Unstructured content may be parsed to identify and extract personally identifiable information. Also see [0033]-[0034], which indicates that online context is searched for particular terms, or tokens);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kozareva by the teachings of Linder because both references are directed towards aggregating information about a person. Linder merely provides additional techniques that may be used to analyze public databases, which Kozareva can use to identify other information that may be relevant to an individual. This will improve the individual person representations of Kozareva by making them have additional information. 

As to claim 14, Kozareva teaches the one or more non-transitory computer-readable storage media as recited in claim 13, further comprising additional program instructions that, when executed on or 20across the one or more processors, perform:
extracting and transforming the plurality of records in the proprietary knowledge base into an intermediate set of records using one or more extract-transform- load (ETL) tools, wherein the plurality of records in the proprietary 25knowledge base are transformed into the intermediate set of records to meet a schema used by the entity linking service (see Linder paragraph [0035] and the rejection of claim 2), and 
wherein the plurality of representations of entities are generated based at least in part on the intermediate set of records (see Kozareva paragraph [0056], [0061], and [0068]. The representations are created based on the data that has been extracted and placed into a database).

As to claim 15, Kozareva teaches the one or more non-transitory computer-readable storage media as recited in claim 13, wherein the output comprises a ranking of the selected record and one or more additional records in the proprietary knowledge base (see Kozareva paragraphs [0082]-[0083]).  
5
As to claim 16, Kozareva teaches the one or more non-transitory computer-readable storage media as recited in claim 13, further comprising additional program instructions that, when executed on or across the one or more processors, perform:
determining, by the entity linking service, the plurality of representations of the 10entities based at least in part on a context in the proprietary knowledge base (see Kozareva paragraphs [0083] and [0087]), wherein the plurality of representations are generated using a context- sensitive natural language processing (NLP) document encoder (see Linder paragraphs [0024]-[0025] for the use of NLP).  

As to claim 17, Kozareva teaches the one or more non-transitory computer-readable storage media as recited 15in claim 13, wherein the proprietary knowledge base is accessed by the entity linking service using an access credential associated with an owner of the proprietary knowledge base (see Kozareva paragraph [0066]).   

As to claim 18, Kozareva teaches the one or more non-transitory computer-readable storage media as recited 20in claim 13, wherein the mention of the entity comprises one or more tokens in the text (see Linder paragraphs [0033]-[0034]), wherein a plurality of candidate records in the proprietary knowledge base comprise at least one of the tokens (see Kozareva paragraphs [0083] and [0087]), and wherein the record is selected from the plurality of candidate records (see Kozareva paragraphs [0083] and [0087]).  

25 As to claim 19, Kozareva teaches the one or more non-transitory computer-readable storage media as recited in claim 13, wherein the plurality of representations of the entities are generated based at least in part on a first portion of a plurality of fields in the proprietary knowledge base and not on a second portion of the fields, wherein the first portion of the fields is indicated by a client of the entity linking service (see paragraphs [0095] and [0097] and Figures 12 and 15. Each of the cards, or representations, generated and shown in Figure 15, use only a portion, but not all, of the fields of the private email shown in Figure 12. The portion of fields is indicated by a client, or user, who asks a question, such as shown in paragraph [0097]). 

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozareva et al. (US Pre-Grant Publication 2017/0097966) in view of Linder (US Pre-Grant Publication 2019/0222602), and further in view of Tereshkov et al (US Pre-Grant Publication 2016/0180245). 

As to claim 4, Kozareva as modified teaches the system as recited in claim 1.
Kozareva does not clearly show wherein the plurality of contextual representations comprise vectors 
Tereshkov teaches show wherein the plurality of contextual representations comprise vectors (see paragraphs [0019] and [0022]. Vector representations of the entities are built).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kozareva by the teachings of Tereshkov because both references are directed towards aggregating information about an entity. Tereshkov merely provides an additional data format that may be used to analyze the entity records, which Kozareva can use to resolve entity identities (see paragraph [0011]). This will improve the analyses and record matching of Kozareva.

As to claim 20, Kozareva teaches the one or more non-transitory computer-readable storage media as recited in claim 13.
Kozareva does not clearly teach wherein the plurality of representations comprise vectors.
Tereshkov teaches show wherein the plurality of representations comprise vectors (see paragraphs [0019] and [0022]. Vector representations of the entities are built).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kozareva by the teachings of Tereshkov because both references are directed towards aggregating information about an entity. Tereshkov merely provides an additional data format that may be used to analyze the entity records, which Kozareva can use to resolve entity identities (see paragraph [0011]). This will improve the analyses and record matching of Kozareva.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152